DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to amendments and arguments received on September 9, 2021. Claims 1, 3-7 and 9-10 have been amended. Claims 2 and 8 have been cancelled. Claims 1, 3-7 and 9-10 are now pending. This is the second Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claims 1, 9 and 10: Claims 1, 9 and 10 claim 
select, for each of the plurality of target position candidates, a reference vehicle that travels behind the target position candidate when the host vehicle is to make a lane change without deceleration, 
or
select the reference vehicle that travels in front of the target position candidate when the host vehicle is to make a lane change through deceleration or when the target position candidate is behind the host vehicle;
For the first conditional selecting (i.e. without deceleration), Applicant claims selecting, for each of the plurality of target position candidates, a reference vehicle. However, Applicant has not included this prefatory clause in the second conditional selecting.  It is therefore unclear if the second conditional selecting must also include all of the plurality of position candidates, or if only one is required by the metes and bounds of the claim. Corrective action or clarification is required.
Dependent claims of the indefinite claims detailed above are also indefinite by virtue of depending on an indefinite claim, detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20180157257 A1), herein Hashimoto, in view of Inou et al. (US 20180354518 A1), herein Inou.
In regards to Claim 1, Hashimoto discloses the following: 
1. A vehicle control device (at least title, abstract) comprising: 
a processor (see Fig. 12 “control device 70” and [0109] “control device 70 is a microcomputer including a processor”) that executes instructions to:
recognize a surrounding situation of a host vehicle; (at least Fig. 13, items 10-50 and 83, and [0013] “information acquisition device configured to acquire surrounding situation information indicating a situation around the vehicle” and [0018] “[0018] influence degree calculation processing that calculates the influence degree based on the surrounding situation information”)
and control acceleration/deceleration and steering of the host vehicle based on the surrounding situation, (at least Fig. 14, items 72, 60 and [0108] “travel device 60 includes a steering device, a driving device, a braking device, a transmission, and so forth.  The steering device turns wheels.  The driving device is a power source that generates a driving force.”)
wherein, the processor is configured to:
set a plurality of target position candidates when the processor causes the host vehicle to make a lane change; (see at least [0061] “The vehicle 1 makes a lane change to a target lane L2” and [0135] “For example, when there are a plurality of candidates for a setting pattern with respect to a certain situation, the driver can select a preferred candidate from the plurality of candidates.”
As best understood, Hashimoto does not explicitly disclose the following, which is taught by Inou:
select, for each of the plurality of target position candidates, a reference vehicle that travels behind the target position candidate when the host vehicle is to make a lane change without deceleration, or select the reference vehicle that travels in front of the target position candidate when the host vehicle is to make a lane change through deceleration or when the target position candidate is behind the host vehicle; (see at least [0052]-[0056], all, but most specifically [0052] “entry position candidates 31A and 31B are set to positions that are relatively safe considering the position of the other vehicle on the lane to which the course is changed.”, “entry position candidate may be set at the center of two other vehicles or at a position at a safe distance (for example, about 40 m) from the other vehicle.” and [0056] “a target speed and a target acceleration are set so that the movement of the selected entry position candidate 31A, 31B matches with the movement of the own vehicle.”)
The entry position candidates of Inou are evaluated based on both a reference vehicle in front of the entry position and a reference vehicle behind the entry position, including the forward other vehicle A, during acceleration. It is inherent that the other vehicles A and B are selected by the system during the entry candidate position selection process. 
Examiner Note: It is also noted that the “selecting” of a reference vehicle (versus another vehicle that is not selected, per below) is completely immaterial to the claim, and 
Hashimoto discloses the following:
perform calculation for deriving a future action of the host vehicle based on a positional relationship and a speed relationship between each of the selected reference vehicles and the host vehicle; (see at least Fig. 15, step S40)
This is also taught by Inou. (see at least Fig. 2, step S320)
The influence degree of Hashimoto is explicitly determined based on the influence expected to occur to vehicle 2b. (see at least Fig. 1 and [0063]) Hashimoto is silent regarding calculating influence value for another vehicle (i.e. vehicle 2a) during the lane change, and therefore does not explicitly disclose the following. 
However, the following is taught by Inou:
evaluate each of the plurality of target position candidates based on an inter- vehicle distance between a non-reference vehicle and the host vehicle at a lane change completion time obtained by the result of the calculation, (see at least Fig. 15, step S40)
the non-reference vehicle being a vehicle that has not been selected as the reference vehicle out of a vehicle that travels behind the target position candidate and a vehicle that travels in front of the target position candidate; (see at least Fig. 4 “other vehicle A”)
select a target position among the plurality of target position candidates based on the evaluation result; (see at least Fig. 2, step S310) and cause the host vehicle to make a lane change toward the selected target position. (see at least Fig. 2, step S320)
At the time of filing it would have been obvious to a person of ordinary skill to include the teachings of Inou with the invention of Hashimoto with the motivation of ensuring appropriate control for a proper lane change after predicting traffic flows. (Inou, [0005]) and/or 
In regards to Claim 3, Hashimoto is silent, but Inou teaches the following: 
3. The vehicle control device according to claim 1, wherein the processor obtains acceleration so that an inter-vehicle distance from another vehicle serving as a reference between the reference vehicle and the host vehicle at a lane change completion time becomes a target inter-vehicle distance when the host vehicle has performed constant acceleration motion and performs the calculation based on the acceleration. (at least Figs. 9a-9c, Fig. 10 and [0067])
At the time of filing, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Inou into the inventions Hashimoto, with the motivation of controlling the motion of the own vehicle so that the motion of the own vehicle matches with the motion of the target area during a lane change. (Inou, [0008])
In regards to Claim 4, Hashimoto is silent, but Inou teaches the following: 
4. The vehicle control device according to claim 3, wherein the processor performs the calculation by fixing the acceleration to zero when the positional relationship and the speed relationship between each of the plurality of target position candidates and the host vehicle are in a prescribed relationship. (at least Figs. 9a-9c, Fig. 10 and [0067])
At the time of filing, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Inou into the inventions Hashimoto, with the motivation of controlling the motion of the own vehicle so that the motion of the own vehicle matches with the motion of the target area during a lane change. (Inou, [0008])
In regards to Claim 5, Hashimoto discloses the following: 
5. The vehicle control device according to claim 1, wherein the processor typifies each of the plurality of target position candidates based on the positional relationship and the speed relationship between each of the plurality of target position candidates and the host vehicle and performs the calculation according to a typified pattern. (at least [0070]-[0076])
In regards to Claim 6, Hashimoto discloses the following:
6. The vehicle control device according to claim 1, wherein the processor typifies each of the plurality of target position candidates based on the positional relationship and the speed relationship between each of the plurality of target position candidates and the host vehicle and excludes a target position candidate having a prescribed typified pattern from a calculation target. (at least [0070]-[0076])
In regards to Claim 7, as best understood, Hashimoto is silent, but Inou teaches the following:
7. The vehicle control device according to claim 1, wherein the processor provides an upper limit in the acceleration or the deceleration that occurs in the host vehicle in the calculation. (at least [0060] “upper limits (control conditions) are set for the settable acceleration”)
At the time of filing, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Inou into the inventions Hashimoto, with the motivation of controlling the own vehicle safely without impairing comfort when the own vehicle changes lanes. (Inou, [0026])
Independent claim 9 is the method performed by the system of claim 1, and is rejected the same or similar to claim 1, as detailed above.
Independent claim 10 is the computer-readable non-transitory storage medium storing a program for causing the controller of claim 1 to perform the steps of claim 1, and is rejected the same or similar to claim 1, as detailed above.

Response to Arguments
Applicant’s amendments and arguments made with regards to the 35 U.S.C. § 112(f) interpretation are persuasive, and has been withdrawn. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been fully considered, and are not persuasive However further 35 U.S.C. § 112(b) rejections have been outlined above, as necessitated by amendment. See the above rejections for details. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 102/103 have been fully considered. However, with respect to the previous claim rejections under 35 U.S.C. § 102/103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

December 4, 2021



/TODD MELTON/Primary Examiner, Art Unit 3669